1 Reported in 237 N.W. 192.
The state board of law examiners filed charges of misconduct against Russell I. Tollefson, an attorney of this state. Honorable Howard Wheeler, one of the judges of the second judicial district, was appointed referee, the defendant having interposed an answer denying the accusations.
The attorney has now appeared in this court and with permission of the court has filed an amended answer wherein he now admits *Page 350 
the allegations contained in paragraph VIII of the accusations so made against him. Paragraph VIII in the petition and accusation so filed with this court charges the said attorney with wrongfully appropriating and converting to his own use $5,026 belonging to the estate of one Augusta Trittelwitz, an insane person; the said Russell I. Tollefson having been employed by Anna Lazarus, the guardian of the person and estate of said Augusta Trittelwitz. By the amended answer this accusation is admitted. The nature of this admitted conduct is of such character and importance that it is unnecessary to consider the other accusations, and the referee need not take any further proceedings herein.
A formal judgment disbarring the said Russell I. Tollefson will be entered.